Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims #1-10 in the reply filed on 09/02/21 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/20 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims #1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (U.S. Pub. No, 2012/0018848), hereinafter referred to as "Huang", and in view of PARK et al., (U.S. Pat. No. 2020/0373149), hereinafter referred to as "Park".

Huang shows, with respect to claim #1 2, 3, a method forming and removing a dummy gate structure (fig. #3, item 212n ad 212p) on the substrate (fig. #3, item 202) (paragraph 0006, 0022, 0024) forming gate spacers (fig. #3, item 242) (paragraph 0023) and forming a gate dielectric (fig. 3, item 210n and 210p) (paragraph 0017) within the trench, provided by removing the dummy gate structure (paragraph 0030) using an implant process (fig. #3, item 249) employing a RF source or a pulsed DC bias (paragraph 0025).


Huang substantially shows the claimed invention as shown in the rejection above. 
Huang fails to show, with respect to claim #1, a method wherein applying a first bias to the wafer; with the first bias turned on, feeding first precursors to the wafer; turning off the first bias; and after turning off the first bias, feeding second precursors to the wafer.

claim #1, a method includes disposing a first element from the first gas precursor (fig. #3b, item 354) onto the surface of the substrate (fib. #3b, item 302) (paragraph 0038) and second gas precursor is pulsed, using such as RF bias power or RF source power, onto the surface of the substrate (paragraph 0040, 0048) wherein a second operation (fig. #2, item 208) method includes disposing a second element from the second gas precursor (fig. #3d, item 310) to the first element on the surface of the substrate (Abstract; paragraph 0042).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, a method wherein applying a first bias to the wafer; with the first bias turned on, feeding first precursors to the wafer; turning off the first bias; and after turning off the first bias, feeding second precursors to the wafer, into the method of Huang, with the motivation this provides a device performance boost, as taught by Park.

Huang shows, with respect to claim #4, a method wherein the source RF is less than 1000 W (paragraph 0025).

While Huang shows, with respect to claim #5, a method wherein the plasma implant process (fig. #2, item 249) is a plasma doping implant process performed having an RF source of approximately 2 MHZ and a pulsed DC bias where the pulse frequency is in a range of approximately 0.5-10 KHz (paragraph 0025) a therefore shows the pulsing of the bias can be applied multiple times in the plasma action. Huang fails to explicitly state that the pulsing is supplied for a greater time than the gas application.

Park teaches, with respect to claim #5, a method wherein a first gas precursor (fig. #3b, item 306)  is pulsed into the chamber (paragraph 0039) and a RF bias power or RF source power is applied as needed to create a plasma condition necessary to achieve the adherence to the surface required by the design requirements (paragraph 0042). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein the first bias continues for a first period, and the first precursors are fed to the wafer for a second period less than the first period, into the method of Huang, with the motivation this may allow the elements to gently (or controllably) fall on the substrate surface, thus enhancing conformal deposition of the material layer on the substrate surface, as taught by Park.


Huang shows, with respect to claim #21, a method forming and removing a dummy gate structure (fig. #3, item 212n ad 212p) on the substrate (fig. #3, item 202) (paragraph 0006, 0022, 0024) forming gate spacers (fig. #3, item 242) (paragraph 0023) and forming a gate dielectric (fig. 3, item 210n and 210p) (paragraph 0017) within the trench, provided by removing the dummy gate structure (paragraph 0030) using an implant process (fig. #3, item 249) employing a RF source or a pulsed DC bias (paragraph 0025).


Huang substantially shows the claimed invention as shown in the rejection above. 
claim #21, 26 and 27 a method wherein applying a first bias to the wafer; with the first bias turned on, feeding first precursors to the wafer; turning off the first bias; and after turning off the first bias, feeding second precursors to the wafer repeating feeding the first precursors applying the bias and feeding the second precursors forming agate electrode over the gate dielectric layer.

Park teaches, with respect to claim #21, 26 and 27, a method includes disposing a first element from the first gas precursor (fig. #3b, item 306) onto the surface of the substrate (fib. #3b, item 302) (paragraph 0038) and second gas precursor is pulsed, using such as RF bias power or RF source power, onto the surface of the substrate (paragraph 0040, 0048) wherein a second operation (fig. #2, item 208) method includes disposing a second element from the second gas precursor (fig. #3d, item 310) to the first element on the surface of the substrate (Abstract; paragraph 0042) and repeating feeding the first precursors applying the bias and feeding the second precursors (paragraph 0054) forming agate electrode over the gate dielectric layer (paragraph 0032).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #21, 26 and 27, a method wherein applying a first bias to the wafer; with the first bias turned on, feeding first precursors to the wafer; turning off the first bias; and after turning off the first bias, feeding second precursors to the wafer repeating feeding the first precursors applying the bias and feeding the second precursors forming agate electrode over the gate dielectric layer into the method of Huang, with the motivation to activate 

Huang shows, with respect to claim #22, a method comprising wherein the bias is a positive bias (paragraph 0025).

Huang fails to show, with respect to claim #23, a method wherein the first precursors are silicon precursors.

Park teaches, with respect to claim #23, a method wherein the first gas precursor includes an organic silicon (fig. #3d, item 350) compound (paragraph 0008, 0036).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #23, a method wherein the first precursors are silicon precursors, into the method of Huang, with the motivation this provides high absorption capability, as taught by Park.

Huang fails to show, with respect to claim #24, a method wherein the second precursors are H2O.

Park teaches, with respect to claim #24, a method wherein the oxygen gas utilized for the second precursor is H2O (paragraph 0046).

claim #24, a method wherein the second precursors are H2O, into the method of Huang, with the motivation this creates a capability of providing elements or atoms to react with the elements from the first gas precursor, as taught by Park.

Huang fails to show, with respect to claim #25, a method wherein a power of the bias is greater than about 0 W and equal to or less than about 50 W.

Park teaches, with respect to claim #25, a method wherein the RF bias power may be controlled at between about 10 watts and about 200 watts (paragraph 0044).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #25, a method wherein a power of the bias is greater than about 0 W and equal to or less than about 50 W, into the method of Huang, with the motivation this creates a capability of providing elements or atoms to react with the elements from the first gas precursor, as taught by Park.

//
Claim #6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (U.S. Pub. No, 2012/0018848), hereinafter referred to as "Huang" as modified by PARK et al., (U.S. Pat. No. 2020/0373149), hereinafter referred to as "Park" and in further view of Cheng et al., (U.S. Pat. No. 2020/0243522), hereinafter referred to as "Cheng".

Huang as modified by Park, substantially shows the claimed invention as shown in the rejection above. 
Huang as modified by Park fail to show, with respect to claim #6, a method wherein the first precursors are H2O.

Cheng teaches, with respect to claim #6, a method includes a gate dielectric layer (fig. #3E, item 128) is deposited by ALD process using HfCl4 and H2O as precursor (paragraph 0039).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6, a method wherein the first precursors are H2O, into the method of Huang as modified by Park, with the motivation this allows the oxygen radicals to be released in the plasma action, as taught by Cheng.

///
Claim #7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (U.S. Pub. No, 2012/0018848), hereinafter referred to as "Huang" as modified by PARK et al., (U.S. Pat. No. 2020/0373149), hereinafter referred to as "Park" and in further view of Balish et al., (U.S. Pat. No. 6,329,297), hereinafter referred to as "Balish ".


Huang as modified by Park fail to show, with respect to claim #7, a method wherein the first precursors are in a plasma phase, and feeding the first precursors to the wafer comprises: generating a plasma in a plasma source spaced from a chamber where the wafer is located; and introducing the plasma into the chamber.

Balish teaches, with respect to claim #7, a method includes a remote plasma generator and subsequently diluted with N2 before being introduced into the chamber to etch the wafer (column #3, line 40-47).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7, a method wherein the first precursors are in a plasma phase, and feeding the first precursors to the wafer comprises: generating a plasma in a plasma source spaced from a chamber where the wafer is located; and introducing the plasma into the chamber, into the method of Huang as modified by Park, with the motivation to control the etch profile across the wafer and/or the etch rate and to form the plasma enhances of the decomposition of reactive species introduced into the vacuum chamber, as taught by Balish.

////
Claim #8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (U.S. Pub. No, 2012/0018848), hereinafter referred to as "Huang" as modified by PARK et al., (U.S. .

Huang as modified by Park, substantially shows the claimed invention as shown in the rejection above. 
Huang as modified by Park fail to show, with respect to claim #8, a method wherein depositing the gate dielectric layer is performed such that a lateral portion of the gate dielectric layer has a greater thickness than a vertical portion of the gate dielectric layer.

Chang teaches, with respect to claim #8, a method wherein the thickness of the gate dielectric (fig. #1a, item 130) on the top of the semiconductor fins (fig. #1a, item 112) may be different from the thickness of the gate dielectric on the sidewall (not shown) of the semiconductor fins  (paragraph 0015).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8, a method wherein depositing the gate dielectric layer is performed such that a lateral portion of the gate dielectric layer has a greater thickness than a vertical portion of the gate dielectric layer, into the method of Huang as modified by Park, with the motivation this allows a varying protection/control in designate areas, as taught by Chang.

/////
#9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (U.S. Pub. No, 2012/0018848), hereinafter referred to as "Huang" as modified by PARK et al., (U.S. Pat. No. 2020/0373149), hereinafter referred to as "Park" and in further view of Bohr et al., (U.S. Pub. No. 2018/0096891), hereinafter referred to as "Bohr".

Huang as modified by Park, substantially shows the claimed invention as shown in the rejection above. 
Huang as modified by Park fail to show, with respect to claim #9, a method further comprising: etching back the gate electrode and the gate dielectric layer to form a recess over the gate electrode; and forming a capping layer in the recess.

Bohr teaches, with respect to claim #9, a method to completely remove the dummy gate electrode (fig. #5a-c, item 502) as well as the dummy gate (fig. #5a-c, item 500) dielectric (fig. #1a, item 502) (paragraph 0055) an insulating-cap layer (fig. #5g, item 504) is deposited which protects the metal gate electrode (fig. #5g, item 102) and prevents a CTG short from forming by electrically isolating the metal gate electrode from the misaligned trench contact (fig. #5g, item 200) (paragraph 0061).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #9, a method further comprising: etching back the gate electrode and the gate dielectric layer to form a recess over the gate electrode; and forming a capping layer in the recess, into the method of Huang as modified by Park, with the motivation 

//////
Claim #10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (U.S. Pub. No, 2012/0018848), hereinafter referred to as "Huang" as modified by PARK et al., (U.S. Pat. No. 2020/0373149), hereinafter referred to as "Park" and Bohr et al., (U.S. Pub. No. 2018/0096891), hereinafter referred to as "Bohr", and in further view of PARK et al., (U.S. Pub. No. 2020/0027717), hereinafter referred to as "Park (2)".

Huang as modified by Park and Bohr, substantially shows the claimed invention as shown in the rejection above. 

Huang as modified by Park and Bohr fail to show, with respect to claim #10, a method wherein forming the capping layer is performed using a selective deposition process that comprises: applying a second bias to the wafer; with the second bias turned on, feeding third precursors to the wafer; turning off the second bias; and feeding fourth precursors in the recess after turning off the second bias.

Park (2) teaches, with respect to claim #10, a method wherein a first element (fig. #6a, item 606) and the other element (fig. #6a, item 608) from the compound of the first gas precursor (fig. #6a, item 606) are not dissociated by the RF source or bias power (paragraph 0056) and second precursor (fig. #6c, item 614) is supplied to the surface (fig. #6d, item 604), wherein the surface (fig. #6d, item 310) of the substrate (fig. #6d, item 602) and the structure (fig. #6d, item 304) without applying a RF bias power (paragraph 0058).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, a method wherein forming the capping layer is performed using a selective deposition process that comprises: applying a second bias to the wafer; with the second bias turned on, feeding third precursors to the wafer; turning off the second bias; and feeding fourth precursors in the recess after turning off the second bias, into the method of Huang as modified by Park and Bohr, with the motivation that this promotes  high absorption of the first precursor, as taught by Park (2).


//////
Claim #28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (U.S. Pub. No, 2012/0018848), hereinafter referred to as "Huang" as modified by PARK et al., (U.S. Pat. No. 2020/0373149), hereinafter referred to as "Park”, and in further view of Chan et al., (U.S. Pub. No. 2019/0386118), hereinafter referred to as "Chan ".

Huang shows, with respect to claim #28, a method forming and removing a dummy gate structure (fig. #3, item 212n ad 212p) on the substrate (fig. #3, item 202) (paragraph 0006, 0022, 0024) forming gate spacers (fig. #3, item 242) (paragraph 0023) and forming a gate (fig. 3, item 210n and 210p) (paragraph 0017) within the trench, provided by removing the dummy gate structure (paragraph 0030) using an implant process (fig. #3, item 249) employing a RF source or a pulsed DC bias (paragraph 0025).


Huang substantially shows the claimed invention as shown in the rejection above. 
Huang fails to show, with respect to claim #28 a method wherein applying a first bias to the wafer; with the first bias turned on, feeding first precursors to the wafer; turning off the first bias; and after turning off the first bias, feeding second precursors to the wafer repeating feeding the first precursors applying the bias and feeding the second precursors forming agate electrode over the gate dielectric layer.

Park teaches, with respect to claim #28, a method includes disposing a first element from the first gas precursor (fig. #3b, item 306) onto the surface of the substrate (fib. #3b, item 302) (paragraph 0038) and second gas precursor is pulsed, using such as RF bias power or RF source power, onto the surface of the substrate (paragraph 0040, 0048) wherein a second operation (fig. #2, item 208) method includes disposing a second element from the second gas precursor (fig. #3d, item 310) to the first element on the surface of the substrate (Abstract; paragraph 0042) and repeating feeding the first precursors applying the bias and feeding the second precursors (paragraph 0054) forming a gate electrode over the gate dielectric layer (paragraph 0032).

claim #28, a method wherein applying a first bias to the wafer; with the first bias turned on, feeding first precursors to the wafer; turning off the first bias; and after turning off the first bias, feeding second precursors to the wafer repeating feeding the first precursors applying the bias and feeding the second precursors forming agate electrode over the gate dielectric layer into the method of Huang, with the motivation to activate the elements as well as provide directionality of the elements or atoms toward the surfaces and the sidewall of the substrate and/or the structure, as taught by Park.

Huang as modified by Park substantially shows the claimed invention as shown in the rejection above.

Huang as modified by Park, fails to show with respect to claim #28, feeding first precursors over the substrate such that a deposition rate of the first precursors over the substrate is greater than a deposition rate of the first precursors over the ILD layer.

Chan teaches, with respect to claim #28, a method wherein an ILD (fig. #25b, item 122) (paragraph 0045), a first precursor gas is provided at a flow rate of from about 5 standard cubic centimeter per minute (sccm) to about 90 sccm; the second precursor gas is provided at a flow rate of from about 20 sccm to about 200 sccm; and the inert gas is provided at a flow rate of from about 20 sccm to about 200 sccm (paragraph 0030).

claim #28, feeding first precursors over the substrate such that a deposition rate of the first precursors over the substrate is greater than a deposition rate of the first precursors over the ILD layer, into the method of Huang as modified by Park with the motivation that this allows the deposition of the material to be tailored and tuned to the desired requirement for the device, as taught by Chan.

Huang as modified by Park substantially shows the claimed invention as shown in the rejection above.

Huang as modified by Park, fails to show with respect to claim #29, wherein feeding the first precursors over the substrate is further such that the deposition rate of the first precursors over the substrate is greater than a deposition rate of the first precursors on sidewalls of the gate spacer.

Chan teaches, with respect to claim #29, a method wherein an ILD (fig. #25b, item 122) (paragraph 0045), a first precursor gas is provided at a flow rate of from about 5 standard cubic centimeter per minute (sccm) to about 90 sccm; the second precursor gas is provided at a flow rate of from about 20 sccm to about 200 sccm; and the inert gas is provided at a flow rate of from about 20 sccm to about 200 sccm (paragraph 0030), the first dopant layer (fig. #12a, item 88) is formed on the first gate spacer layer (fig. #15b, item 82) wherein the gas source including the first precursor gas, second precursor gas, and inert gas is provided to the chamber (fig. #13, item 202) (paragraph 0029) through the gas inlet (fig. #13, item 208) (paragraph 0030).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #29, wherein feeding the first precursors over the substrate is further such that the deposition rate of the first precursors over the substrate is greater than a deposition rate of the first precursors on sidewalls of the gate spacer, into the method of Huang as modified by Park with the motivation that this allows the deposition of the material to be tailored and tuned to the desired requirement for the device, as taught by Chan.

///////
Claim #30 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (U.S. Pub. No, 2012/0018848), hereinafter referred to as "Huang" as modified by PARK et al., (U.S. Pat. No. 2020/0373149), hereinafter referred to as "Park” and Chan et al., (U.S. Pub. No. 2019/0386118), hereinafter referred to as "Chan " and in further view of Chang et al., (U.S. Pub. No. 2020/0043795), hereinafter referred to as "Chang".


Huang as modified by Park and Chan substantially shows the claimed invention as shown in the rejection above. 
Huang as modified by Park and Chan fails to show, with respect to claim #30 a method wherein a material of a first portion of the gate dielectric layer in contact with the substrate is the same as a material of a second portion of the gate dielectric layer in contact with the ILD layer.

claim #30, a method includes the second ILD layer (fig. #3a, item 116) may include the same material as the first ILD layer (fig. #3a, item 112) (paragraph 0042) wherein the first ILD is in contact with the substrate (fig. #3a, item 102) formed over the wafer/substrate (paragraph 0038) and a gate dielectric layer (fig. #3a, item 1062)  (paragraph 0039, 0040).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #30 a method wherein a material of a first portion of the gate dielectric layer in contact with the substrate is the same as a material of a second portion of the gate dielectric layer in contact with the ILD layer, into the method of Huang as modified by Park and Chan, with the motivation to provide a consistent dielectric characteristic over the entire structure as the dielectric layer wraps around it, as taught by Chang.



EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
09/10/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816